PER CURIAM:
Respondent, Charles E. Whitehurst, a member of the bars of this court1 and the State of Delaware, is the subject of a reciprocal disciplinary proceeding. On March 9, 2005, the Supreme Court of Delaware publicly reprimanded respondent, placed him on a two-year probationary period, and imposed other conditions including payment of any applicable taxes, compliance with audits of his firm’s law practice books and records, and cooperation with any future investigation. The sanctions imposed by the Supreme Court of Delaware were the result, primarily, of respondent failing to supervise a non-lawyer responsible for maintenance of his books and records. Bar Counsel filed a certified copy of the order with this court and we referred the matter to the Board on Professional Responsibility “Board”
The Board concluded that respondent’s conduct warrants reciprocal discipline in this jurisdiction, and recommends public censure, a sanction functionally equivalent to the public reprimand issued in Delaware. See In re McDonald, 775 A.2d 1085 (D.C.2001). As respondent has completed the probationary term imposed by the State of Delaware, and Bar Counsel does not oppose imposition of discipline nunc pro tunc to March 9, 2005, and as the record indicates that respondent has not practiced in this jurisdiction and plans to remain inactive, the Board does not recommend imposition of any additional supervisory conditions. Because our deference to the Board’s recommendation in this instance is heightened since neither Bar Counsel nor respondent opposed it, and because we agree that a public censure is a reasonable sanction in this case and is not inconsistent with discipline imposed in similar cases, we adopt the recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995), In re Delaney, 697 A.2d 1212, 1214 (D.C.1997), D.C. Bar R. XI, § 11(f)(1). Accordingly, it is
ORDERED that Charles F. Whitehurst be, and hereby is, publicly censured.

So ordered.


. Respondent has been administratively suspended from the Bar since December 31, 2001, for non-payment of dues and failure to file the requisite annual registration statement. Although respondent recently remitted all overdue fees, he states that he will be seeking inactive status.